On Motion to Dismiss the Appeal.
BREAUX, C. J.
The grounds are that plaintiff sequestered a number of barrels of molasses of her husband.
The creditor of plaintiff’s' husband, who had the molasses in his possession, under a forthcoming bond, filed an exception to dissolve the sequestration, which was sustained, and the sequestration dissolved and the property delivered to the Sugar Planters’ Storage & Distributing Company, plaintiff in motion to dissolve.
Mrs. Ernestine L. Viguerie, plaintiff in the suit in which the writ of sequestration was issued, obtained an order of suspensive, and in the alternative, of devolutive appeal. The court fixed the bond on either appeal at $100.
The property sequestered is worth about $3,000.
[1] The complaint is that the amount of the.bond was not sufficient, and should have been fixed in the amount required, by the Code of Practice.
This motion has no merit.
The question was thoroughly considered *409in Fitzpatrick v. Letten, 123 La. 754, 49 South. 494, 17 Ann. Cas. 197. We held that the court has discretion in fixing the amount of a bond if plaintiff’s action is nonsuited, and defendant not condemned to 'pay anything.
See, also, on the same subject, Day v. Bailey et al, 116 La. 961, 41 South. 223.
Motion overruled.